DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: In line 5, please delete ‘a’ before ‘outer’.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: In line 1, please delete ‘roof’ before ‘assembly’ to promote uniformity and avoid 112 issues. Appropriate correction is required.


Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the present drawings are not clear. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 20, the applicant claims that neither set of fasteners penetrates both layers of foam insulation panels, however according to fig. 2 of the applicant’s drawings, the second set of fasteners 30 penetrates the second layer of foam insulation and the first layer of foam insulation. The examiner will examine the claims as best understood, i.e. that the second set of fasteners do not fully penetrate the first layer of foam insulation. 
In claim 17, line 22, the applicant claims that neither set of fasteners penetrates both layers of foam insulation panels, however according to fig. 2 of the applicant’s drawings, the second set of fasteners 30 penetrates the second layer of foam insulation and the first layer of foam insulation. The examiner will examine the claims as best understood, i.e. that the second set of fasteners do not fully penetrate the first layer of foam insulation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Record (US2003/0033769).
For claim 19, Record discloses that a foam insulation panel (figs. 29-30) comprising: a foam core (3002) with two primary faces and a plurality of perimeter edges joining together said two primary faces, of which a first perimeter edge and a second perimeter edge lie parallel and opposite to one another a groove (3004) recessed in and running along said first perimeter edge; and a tongue (2904) protruding from and running said second perimeter edge; wherein said groove and said tongue are sized and shaped to admit insertion of said tongue of said panel into said groove of a second like panel to mate said panels together, but also sized and shaped such that the tongue of the panel occupies less than an entirety of groove of said second like panel to leave an open air space between a boundary wall of the groove and a boundary surface of the tongue that forms an inter-panel drying/drainage channel between said panels (figs. 29-30).
For claim 20, Record discloses a foam insulation panel (fig. 1) comprising: a foam core (100) with first and second primary faces and a plurality of perimeter edges joining together said first and second primary faces; a first laminated facer (fig. 2, 106) applied over said first primary face; beneath said first laminated facer, a set of drainage slots recessed into the foam core at the first primary face thereof at spaced intervals thereacross; wherein the first laminated facer spans across each drainage slot in spaced non-conforming relation thereover to leave open airspace between the foam core and the first laminated facer within said drainage slot.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bontrager, II (US2006/0191223) in view of Hegland (US2011/0036030).
For claim 1, Bontrager, II discloses a roof assembly (figs. 2-3) comprising a substrate (112), a first layer of foam insulation panels (28) laid out over said substrate, said first layer of foam insulation panels comprising a first set of foam cores; a second layer of foam insulation panels (20) laid out over said first layer of foam insulation panels, said second layer of foam insulation panels comprising a second set of foam cores; a first set of fasteners (lower 32) penetrating inwardly through the first layer of foam insulation panels from the outer sides thereof at positions penetrating to the substrate, thereby fastening said first layer of foam insulation panels to said substrate, a second set of fasteners (upper 32) penetrating inwardly through the second layer of foam insulation panels from the outer sides thereof at positions penetrating into the first set of battens, without penetrating fully through said first layer of foam insulation panels, thereby fastening the second layer of foam insulation panels to the first layer of foam insulation panels; whereby neither set of fasteners penetrates both layers of foam insulation panels, thereby avoiding thermal bridging through said layers.
Bontrager, II does not disclose that there are inlaid a first set of battens at outer sides of the first set of foam cores that face oppositely of the substrate, and a second set of battens at outer sides of the second set of foam cores that face oppositely of the substrate.
Hegland discloses the obviousness of embedding battens (14) in foam boards (12) so that the foam boards can be secured to building structures using fasteners attached to the battens (fig. 2, 14, [0057]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to inlay a first set of battens at outer sides of the first set of foam cores that face oppositely of the substrate, and a second set of battens at outer sides of the second set of foam cores that face oppositely of the substrate of Bontrager, II as made obvious by Hegland to provide a strong attachment means for fasteners to attach the foam cores to building structures or building elements. 
For claim 2, the combination discloses that the foam insulation panels (Bontrager, II fig. 2, 28) in at least one of said layers further comprise outer facers (30) that span the outer sides of the foam cores, and thereby cover said battens.
For claim 5, Bontrager, II discloses a roof assembly (figs. 2-3) comprising a substrate (112), a first layer of foam insulation panels (28) laid out over said substrate, said first layer of foam insulation panels comprising a first set of foam cores; a second layer of foam insulation panels (20) laid out over said first layer of foam insulation panels, said second layer of foam insulation panels comprising a second set of foam cores; wherein the foam insulation panels in at least one of said layers further comprise laminated outer facers (fig. 2, 30) that span the outer sides of the foam cores.
Bontrager, II does not disclose that there are inlaid a first set of battens at outer sides of the first set of foam cores that are elongated in a first direction, and a second set of battens at outer sides of the second set of foam cores that face oppositely of the substrate.
Hegland discloses the obviousness of embedding battens (14) elongated in a first direction in foam boards (12) so that the foam boards can be secured to building structures using fasteners attached to the battens (fig. 2, 14, [0057]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to inlay a first set of battens at outer sides of the first set of foam cores that face oppositely of the substrate, and a second set of battens at outer sides of the second set of foam cores that face oppositely of the substrate of Bontrager, II as made obvious by Hegland to provide a strong attachment means for fasteners to attach the foam cores to building structures or building elements. 
For claim 6, the combination discloses that the foam insulation panels of both layers comprise outer facers (Bontrager, II fig. 2, 22, 30).
For claim 7, the combination discloses that the foam insulation panels in at least one of said layers further comprise inner facers (Bontrager, II fig. 2, 26) that also span the foam cores at opposing inner sides thereof.
For claim 8, the combination discloses that both of said layers (Bontrager, II fig. 2, 20, 28) comprise the inner facers (22, 30 & 30, 26).
For claim 17, Bontrager, II discloses a roof assembly (figs. 2-3) comprising a first set of foam panels (28) having a primary face, said first set of foam insulation panels being placeable in a first layer atop a substrate (112) in an orientation in which the primary faces face upwardly away from the substrate, a second set of foam panels (20), said second set of foam insulation panels being placeable over the substrate in a second layer atop the first layer in an orientation in which the primary faces of the second set of foam insulation panels face upwardly away from the first layer, a first set of fasteners (lower 32) having a first length sufficient to penetrate downwardly through the first layer of foam insulation panels from the outer side thereof, thereby fastening the first layer of foam insulation panels to the substrate, a second set of fasteners (upper 32) having a second length ‘configured to penetrate downwardly through the second layer of foam insulation panels from the outer side thereof without penetrating fully through the first and second sets of battens without penetrating fully through the first layer of foam insulation panels’ (intended use recitation treated in accordance with MPEP 2114, the second fasteners are capable of penetrating a first and second set of battens inlaid in the panels), thereby fastening the second layer of foam insulation panels to the first layer of foam insulation panels, whereby neither set of fasteners penetrates both layers of foam insulation panels, thereby avoiding thermal bridging through said layers.
Bontrager, II does not disclose that there are inlaid a first set of battens at outer sides of the first set of foam cores that face oppositely of the substrate, and a second set of battens at outer sides of the second set of foam cores that face oppositely of the substrate.
Hegland discloses the obviousness of embedding battens (14) in foam boards (12) so that the foam boards can be secured to building structures using fasteners attached to the battens (fig. 2, 14, [0057]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to inlay a first set of battens at outer sides of the first set of foam cores that face oppositely of the substrate, and a second set of battens at outer sides of the second set of foam cores that face oppositely of the substrate of Bontrager, II as made obvious by Hegland to provide a strong attachment means for fasteners to attach the foam cores to building structures or building elements. 



Claim(s) 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bontrager, II (US2006/0191223) in view of Hegland (US2011/0036030) as set forth in the rejection of claim 1, and further in view of Record (US2003/0033769).
For claim 3, the combination does not disclose that the foam insulation panels of at least one of the layers comprises drainage channels recessed in one of the outer side of the insulation panels and an opposing underside thereof.
Record discloses the obviousness of adding ventilation/drainage channels to foam insulation panels used in roof/wall assemblies (fig. 1).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to add drainage channels to an outer side and underside of the foam insulation panels of the combination as made obvious by Record to provide drainage, ventilation or conduits in the foam insulation panels.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bontrager, II (US2006/0191223) in view of Hegland (US2011/0036030) as set forth in the rejection of claim 1, and further in view of Kelly (US2007/0193157).
For claim 4, the combination does not disclose that the substrate comprises a corrugated layer, and the first set of fasteners are longer than the second set of fasteners so that each fastener of the first set penetrates the corrugated layer of the substrate regardless whether said fastener penetrates said corrugated layer at a valley or land thereof.
Kelly discloses a roof assembly comprising a corrugated substrate layer (fig. 5, 14), and a first set of fasteners are longer than a second set of fasteners so that each fastener of the first set penetrates the corrugated layer of the substrate regardless whether said fastener penetrates said corrugated layer at a valley or land thereof (fig. 5, 62, lower fastener).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to make the substrate of the combination comprise a corrugated layer, and a first set of fasteners are longer than a second set of fasteners so that each fastener of the first set penetrates the corrugated layer of the substrate regardless whether said fastener penetrates said corrugated layer at a valley or land thereof as made obvious by Kelly to provide a strong and structurally sound roof assembly.

Claim(s) 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bontrager, II (US2006/0191223) in view of Hegland (US2011/0036030) as set forth in the rejection of claim 1, and further in view of Yao et al. (US2019/0061313).
For claim 9, the combination does not disclose that the facer comprises a metalized polymer film.
Yao et al. discloses the obviousness of making a facer (fig. 2, 24) used in foam insulation panels comprise a metalized [0032] polymer [0028] film/coating.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to make the facers of the combination a metalized polymer film as made obvious by Yao et al. to increase the insulation and reduce the thickness of the roof assembly.
For claim 10, the combination discloses that the facer is a perforated facer to allow fluid or gaseous communication between the foam and the environment (Yao et al. [0011]).
For claim 11, the combination discloses that each perforated face comprises opening therein through which moisture is migratable into the foam core (Yao et al. [0011]).
For claims 12-14, it would be obvious to one having ordinary skill in the art to make the perforated facer have an average perforation diameter of no more than 1/8 inch, less than 1/64 inch or between 1/32 and 1/16 inch inclusive since this merely involves changing the size of an already disclosed element to get predictable and expected results like ease of migration of moisture into the foam core.

Claim(s) 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bontrager, II (US2006/0191223) in view of Hegland (US2011/0036030) as set forth in the rejection of claim 1, and further in view of Nunley et al. (US Patent No. 5,584,153).
For claim 15, the combination does not disclose clips mounted over an outermost layer of foam insulation panels to hold metal roof cladding thereatop, said clips being fastened to an outermost set of battens inlaid in foam cores of said outermost layer of insulation panels at an outer side of said foam cores. 
Nunley et al. discloses the obviousness of adding clips (fig. 1, 30) to a roofing assembly (fig. 1), the clips mounted over an outermost layer of insulation panels (8) to hold metal roof cladding (15, 15’) thereatop, the clips being fastened to an outermost set of battens/reinforcement (34) inlaid in the cores of the insulation panels (8) at an outer side of the cores.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to mount clips over an outermost layer of foam insulation panels of the combination to hold metal roof cladding thereatop, said clips being fastened to an outermost set of battens inlaid in foam cores of said outermost layer of insulation panels at an outer side of said foam cores as made obvious by Nunley et al. in a case where metal cladding is placed over the roof assembly to hold the metal cladding and increase the efficiency and utility of the roof.
For claim 16, it would be obvious to fasten the clips to the outermost set of battens by a third set of fasteners (Nunley et al. fig. 1, 33) that penetrate into or through the outermost set of battens without fully penetrating the outermost layer of foam insulation panels.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hegland (US2011/0036030) in view of Record (US2003/0033769).
For claim 18, Hegland discloses a foam insulation panel (fig. 2) comprising: a foam core with two primary faces and a plurality of perimeter edges joining together said two primary faces; one of said two primary faces having inlaid therein at least one elongated batten (14).
Hegland does not disclose a laminated facer applied over said one of said two primary faces and said at least one elongated batten inlaid therein; on at least one side of said elongated batten, an open gap left between the foam core and the laminated facer and running longitudinally alongside said elongated batten, thereby creating an internal drying and/or drainage channel beneath the laminated facer.
Record discloses a foam insulation panel (fig. 2) comprising a laminated facer (106) applied over said one of said two primary faces, an open gap (112) left between the foam core and the laminated facer, thereby creating an internal drying and/or drainage channel beneath the laminated facer.
It would be obvious to one having ordinary skill in the art at the effective filing date of the application to add a laminated facer and an open gap to the foam insulation panel of Hegland, whereby the laminated facer is applied over the elongated batten and the open gap runs alongside the elongated batten as made obvious by Record to increase the strength of the foam insulation panel and provide drainage/ventilation channels in the foam insulation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633